DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 1/14/22 is made.  Claims 1-3, 10-11, 14 and 15 are currently pending.
	The 102 rejection over Tsai et al. and the 102 or 103 rejection as anticipated by or obvious over Grompone et al have been obviated due to the claim amendments.  All other rejections and objections are maintained.
Claim Objections- Warning
1.	Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112-Deposit Requirement
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3, 10-11, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in 
	The specification lacks complete deposit information for the deposit Lactobacillus paracasei subsp. paracasei DSM27447.  Because it is not clear that the properties of DSM27227 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this strain, a suitable deposit for patent purposes is required.  
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants 
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Response to Applicants’ arguments:
	Applicants argue:


“A Lactobacillus paracasei subsp. paracasei K56 strain has been deposited in the German Collection of Microorganisms and Cell Cultures on June 27, 2013, with the deposit number of
DSM27447”.

	This has been fully and carefully considered but is not deemed persuasive.  This is insufficient to fulfill the Deposit requirements as outlined in the rejection above.
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number (see rejection above for all the requirements). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 10-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (CN107916236; 4/17/18) in view of Grompone et al (US Pat. No. 10,548,928 B2) or Grompone et al (WO 2015/159240 10/22/15; which is the related International application).
	The Tsai et al reference on page 1, under the ‘Summary of the Invention’ teaches that the inventors have discovered a new Lactobacillus paracasei subspecies paracasei strain referred to a ‘K56’.  The strain has a deposit number DSM27447, e.g., identical to the bacteria used in the claimed methods.  Tsai et al teach a composition comprising the K56 strain which can be a pharmaceutical composition, a food supplement of a food product.  The strain is has shown to have properties consistent with use as a ‘probiotic’.  These properties are outlined in the first few paragraphs of the specification and Figures 1 and 2, e.g., excellent acid-producing capacity, acid-producing rate and field-of-field bacteria very close.  It is taught that the excellent acid production efficiency of K56 make it very promising for commercial applications.  The ‘Detailed Description of the 
	However, Tsai et al do not particularly teach any amounts for the K56 strain (DSM27447) in the compositions.
	Grompone et al teach the use of Lactobacillus paracasei, for maintaining or increasing the intestinal microbiota diversity in a subject.  See abstract.  Page 1, lines 49-59, teach that the invention teaches the use of Lactobacillus paracasei for increasing the resilience of the gut microbiota and for increasing intestinal microbiota diversity of a subject.  It teaches the administration of L.paracasei can accelerate a decrease of Enterococcus faecalis. It is taught that the administration of L.paracasei can prohibit or decrease the growth of opportunistic bacterial pathogens in the host gut, such as C.difficilie and E.faecium or E.faecalis.  See Column 3, lines 45-55.  Column 4, lines 54-56 teach that any Lactobacillus paracasei may be used, but the subspecies of L.paracasei subsp. paracasei is preferred.  It is taught that the L.paracasei may be used in a pharmaceutical composition or nutritional composition such as a food product (liquid or solid). Examples are dairy products, milk, cheese, baby food, yogurt, fermented whey, etc. See column 6, first two paragraphs.  The dosage of the probiotic L.paracasei strain is consistent/in the range of what is taught in instant claims 5, 7, 9 and 13-17, e.g., daily dose of 109 CFU.  Grompone et al teach a Lactobacillus paracasei subspecies paracasei strain for increasing the resilience of the gut microbiota and for increasing intestinal microbiota diversity of a subject.  	
3 CFU to 1x1010 CRU/kg body weight/day because it also a Lactobacillus paracasei subspecies paracasei strain for use in food or pharmaceuticals to be administered as a probiotic.  The ranges recited in instant claims are consistent with what Grompone et al teach, e.g., a Lactobacillus paracasei subspecies paracasei strain as a probiotic in amounts that are within this range which are typical ranges known in the prior art e.g., daily dose of 109 CFU.  Further, the amounts of a probiotic strain to be administered to a subject may vary and are a ‘result effective variable’.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem and the prior art teaches that amounts of a probiotic often vary in individuals and work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the probiotic by normal optimization procedures known in the art.  

Response to applicants’ arguments:
Applicants argue that Grompone teaches a different L.paracasei subsp. paracasei strain, not DSM27447 and while it teaches their strain significantly decreases E.faecalis persistence in the gut they do not teach whether other bacteria are suppressed.  This argument has been fully and carefully considered but is not deemed persuasive.  Tsai teaches the DSM27447 as a supplement in food which can excellent acid-producing capacity, acid-producing rate and field-of-field bacteria very close.  Tsai teaches that the excellent acid production efficiency of K56 make it very promising for commercial applications.  The ‘Detailed Description of the Preferred Embodiments’ of the reference recites that the K56 strain is well suited for use in increasing the flavor of fermented products, functional food or dairy products and has the function of regulating immune and inflammatory symptoms.  Grompone et al teach the use of Lactobacillus paracasei, for maintaining or increasing the intestinal microbiota diversity in a subject.  See abstract.  Page 1, lines 49-59, teach that the invention teaches the use of Lactobacillus paracasei for increasing the resilience of the gut microbiota and for increasing intestinal microbiota diversity of a subject.  Grompone teaches the same/similar amounts for administration as those instantly claimed.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to use the DSM27447 well-known bacterial strain to regulate gastrointestinal flora as a probiotic since the use of L.paracasei strains for this function was very well known in the prior art at the time the invention was made and it would inherently suppress/increase the bacteria as recited in the instant claims given the administration method/amounts is the same.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/10/22